Case 7:18-cv-02483-NSR Document 53 Filed 07/14/20 Page 1 of 3
          Case 7:18-cv-02483-NSR Document 53 Filed 07/14/20 Page 2 of 3




delays at Cape Vincent Correctional Facility, where Plaintiff is currently incarcerated, and

requesting that the Court assign him pro bono legal counsel. (ECF No. 52.)

        Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to

represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 308–09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court may,

at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant

by placing the matter on a list circulated to attorneys who are members of the Court’s pro bono

panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

        The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60–62 (2d Cir. 1986).

These cases direct the district courts to “first determine whether the indigent’s position seems

likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider

“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,

and his ability to handle the case without assistance in the light of the required factual investigation,

the complexity of the legal issues, and the need for expertly conducted cross-examination to test

veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d

at 61–62). “Even where the claim is not frivolous, counsel is often unwarranted where the

indigent’s chances of success are extremely slim,” and the Court should determine whether the pro

se litigant’s “position seems likely to be of substance,” or shows “some chance of success.”

Hodge, 802 F.2d at 60–61.

        At this early stage in the proceedings, there is no indication that Plaintiff’s position is likely

to be of substance or that there are particularly complex issues requiring the appointment of pro
Case 7:18-cv-02483-NSR Document 53 Filed 07/14/20 Page 3 of 3
